COUNTY OFFICERS — ACT RELATING TO DEPUTIES — COUNTY HEALTH DIRECTOR Senate Bill 753, adopted by the Second Regular Session of the Thirty-Fifth Legislature is not applicable to county health directors and their personnel. The Attorney General has received your request for an opinion wherein you ask, in effect, the following question: Is Senate Bill 753, adopted by the Second Regular Session of the Thirty-fifth Legislature, applicable to county health directors and their personnel? Senate Bill 753 of the Second Regular Session of the Thirty-fifth Oklahoma Legislature amended 19 O.S. 149 [19-149] and 19 O.S. 180.65 [19-180.65] (1971) as well as adding 19 O.S. 571.1 [19-571.1] (1976). 19 O.S. 180.65 [19-180.65] pertains to the deputies of county officers and determines the salaries which such deputies are entitled to receive, and reads in part as follows: "(a) The officers named in groups 'A' and 'B' shall have . . .  "(b) Each principal officer named in groups 'A' and 'B', except judges, shall . . .  "(c) The first or chief deputy or assistant to any officer, as authorized by subsection (b) of this section, shall receive a salary not to exceed ninety percent (90%) of the salary of the principal officer; and, if the principal officer has more than one deputy or assistant, that person or those persons whom the principal officer may designate as 'second deputy' or 'second assistant' shall receive a salary not to exceed eighty percent (80%) of the salary of the principal officer; and the aforesaid salaries within said limitations shall be such amounts as the principal officer may establish. The numerical rank of any deputy or assistant to be effective must be by designation of the principal officer by his signature and filed with the county clerk. The numerical rank of any deputy or assistant shall be within the sole discretion of the principal officer.  "(d) No other deputy, aide, assistant or other person named in subsection (a) of this section may be paid at a salary rate in excess of eighty percent (80%) of the salary of the principal officer; and, subject to said limitation, the salary or rate of pay of such subordinate shall be determined by the principal officer based upon responsibility, risks, skills, training, and experience required for such position and afforded by the subordinate; provided that the eighty percent (80%) limitation shall not apply to county officers employing only two deputies or technical help on a part-time contract or wage basis within the amount of lawful appropriations for said purposes, by and with the consent and approval of the county commissioners.  "(e) The salary paid to such deputies, assistants, or other persons shall not exceed ninety percent (90%) or eighty percent (80%), respectively, of the total salary paid to such principal officers." A plain reading of the above sections reveals that Senate Bill 753 applied only to those persons employed by either a Class "A" or Class "B" officer. Class "A" and "B" officers are enumerated in 19 O.S. 131 [19-131] (1971), and county medical directors are not included in such enumeration. Therefore, Senate Bill 753 only applies to Class "A" and Class "B" county officers and their employees and is not applicable to county health directors and their personnel.  At this juncture, it is appropriate to note that the Commissioner of Health appoints and fixes the duties and compensation of the county medical director, as well as such other personnel as deemed necessary for the operation of the county department of health.  In this regard, see 63 O.S. 1-205 [63-1-205](d) (1971) which reads as follows: "(d) A County Department of Health, a District Department of Health and a Cooperative Department of Health shall be under the direction of a Medical Director, who shall perform his duties under the supervision of the Commissioner, and who shall, in addition to his other duties, perform the same powers, duties and functions in the county, in the Health District, or in the Cooperative Department, as is provided by law for County Superintendents of Health. The Commissioner shall appoint and fix the duties and compensation of the Medical Director, who shall be a physician licensed under the laws of this state, and shall employ and fix the duties and compensation of such other personnel as he deems necessary for the operation of the County Department of Health, the District Department of Health, such personnel to be employed in conformity with an established personnel plan. Provided that in any such Local Health Medical Director who serves less than full time, the Commissioner may delegate non-medical administrative duties to another employee of the County, District, or Cooperative Health Department." (Emphasis added) It is, therefore, the opinion of the Attorney General that your question be answered in the negative. Senate Bill 753, adopted by the Second Regular Session of the Thirty-fifth Legislature is not applicable to county health directors and their personnel.  (JAMES H. BARNETT) (ksg)